Exhibit 10.19
 
Schedule 4.19


Employees and Consultants


The following lists all of the current employees of the Company, as well as the
date of their employment agreement with the Company, and all of the current
consultants of the Company and lists all former employees and consultants of the
Company.




Name
Type of Agreement
Date of Agreement
Former or Current
Ayelet Hermelin
Consultant
 
Former
Dror Mor
Consultant
 
Former
Efrat Avni
Employment
 
Former
Eran Drukman
Employment
December 20, 2008
Current
Erez Michael
Consultant
 
Former
Gal Peleg
Employment
January 1, 2010
Current
Yishaiyahu (Sigi) Horowitz/Midot.
Consultant
 
Current
Itzik Elkobi
Employment
 
Former
Karen Zrihen
Employment
 
Former
Leonid Kaspin
Employment
January 1, 2009
Current
MLM
Consultant
 
Former
Moti Gindi
Consultant
 
Former
Nir Lahav
Employment
January 1, 2010
Current
Ofer Tuval Kuperwajs
Employment
January 1, 2010
Current
Phil Weinstock
Employment
January 1, 2011
Current (he has not yet started to work for the Company; May be deemed not to be
an employee)
Ronen David
Employment
   
Scientific Driven Systems Ltd.
Consultant
 
Current
Shabtai Shoval
Employment
 
Former
Sharon Kruk
Employment
January 1, 2010
Current
Shlomi Kringel
Consultant
 
Former
Yair Golan
Consultant
 
Former
Yair Itzhaki
Consultant
 
Former



 
 

